                                                                                        MEMO ENDORSED
        Case 1:19-cv-02476-KPF-SDA Document 28 Filed 09/30/20 Page 1 of 4



                                U NITED S TATES D ISTRICT C OURT
                              S OUTHERN D ISTRICT OF N EW Y ORK
JOMO WILLIAMS

Write the full name of each plaintiff or petitioner.
                                                                   Case No.     19        CV   2476
                        -against-
JUSTICES OF NYS SUPREME CT.;                                               NOTICE OF MOTION

ET.AL.                                                               FOR EXT. TIME & COUNSEL
Write the full name of each defendant or respondent.


PLEASE TAKE NOTICE that                   PLAINTIFF JOMO WILLIAMS
                                          plaintiff or defendant       name of party who is making the motion
 requests that the Court:
EXTEND TIME FOR PLAINTIFF TO FILE PAPERS




Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know.

In support of this motion, I submit the following documents (check all that apply):
  ☐ a memorandum of law
  ☐ my own declaration, affirmation, or affidavit
  ☐ the following additional documents:



9/28/2020
Dated                                                          Signature

JOMO WILLIAMS
Name                                                           Prison Identification # (if incarcerated)

3333 BROADWAY D10G                                      NY                            NY               10031
Address                                                 City                          State            Zip Code
6463778066                                                     JOMOWILLIAMS@YMAIL.COM
Telephone Number (if available)                                E-mail Address (if available)




SDNY Rev: 5/24/2016
         Case 1:19-cv-02476-KPF-SDA Document 28 Filed 09/30/20 Page 2 of 4




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK

JOMO WILLIAMS

Fill in above the full name of each plaintiff or petitioner.

                                                                  Case No.   19       CV    2476
                          -against-

JUSTICES OF NYS SUPREME COURT;

ET.AL.


Fill in above the full name of each defendant or
respondent.

                                           DECLARATION
MOTION FOR EXTENSION OF TIME AND APPOINTMENT OF COUNSEL.


     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment.”


I,   JOMO WILLIAMS                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.
1) JULY 2020 (YR) MOTHER SUFFERED AN STROKE THAT TOOK AWAY HER ABILITY TOSPEAK; EAT; AND
PARALYZED HER LEFT SIDE OF BODY (SEE: WILLIAMS V BSREP, ET.AL.,(SDNY 20CV7199)).

2) THERE AFTER, UNDER ADVICE OF DOCTORS I HAD PLACED HER IN REHAILITATION; BUT DUE TO COVID
VISITATION RESTRICTIONS WAS NOT ABLE TO VISIT HER.
3) THUS IN ABSENCE OF FAMILY OVER SIGHT THE MEDICAL SYSTEM HAD NEGLECTED AND ABUSED
MOTHER ALLOWING LIFE ENDING BEDSORES TO DEVELOPE THAT HOSPITALS ARE NOW SAYING SHE IS "
ACTIVELY DYING" FROM.
4) i HAVE ALSO BEEN PREOCCUPIED WITH MY SON'S MATTER THAT NYSDOC, HAD PLANTED A PRISON
CONTRAND ON IN RETALIATION FAMILY AND LAWYERS ADVOCATING IN HIS BEHALF OVER THE SUMMER.
5) ALSO PRESENTLY I AM UNDER PRESCRIPTION OF ANTIBIOTICS & PAIN MEDS.




Rev. 6/30/16
       Case 1:19-cv-02476-KPF-SDA Document 28 Filed 09/30/20 Page 3 of 4


6) ET.AL. MATTERS ARE TO OVERWHELMING MY EFFORTS TO BE EFFECTIVE IN

THE INSTANT MATTER.



WHEREFORE I REQUEST THAT THE COURT EXTEND TIME TO FILE PAPERS AND
APPOINT THE PLAINTIFF COUNSEL.




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature
JOMO WILLIAMS
Name                                                 Prison Identification # (if incarcerated)
3333 BROADWAY D10G                            NY                          NY             10031
Address                                       City                        State          Zip Code
6463778066                                           JOMOWILLIAMS@YMAIL.COM
Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
         Case 1:19-cv-02476-KPF-SDA Document 28 Filed 09/30/20 Page 4 of 4



Plaintiff's request for an extension of time is GRANTED.           Plaintiff
shall file his motion papers on or by November 9, 2020.

The in forma pauperis statute provides that the courts “may request an
attorney to represent any person unable to afford counsel.” 28 U.S.C.
§ 1915(e)(1). Unlike in criminal cases, in civil cases, there is no
requirement that courts supply indigent litigants with counsel. Hodge
v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the
courts have “broad discretion” when deciding whether to seek pro bono
representation for an indigent litigant. Id. In Hodge, the Second
Circuit set forth the factors a court should consider in deciding
whether to grant an indigent litigant’s request for pro bono counsel.
802 F.2d at 61-62. The court must consider whether the litigant’s
claim “seems likely to be of substance” – “a requirement that must be
taken seriously.” Id. at 60–61. If this threshold requirement is met,
the court must next consider such factors as: "the indigent’s ability
to investigate the crucial facts, whether conflicting evidence
implicating the need for cross-examination will be the major proof
presented to the fact finder, the indigent’s ability to present the
case, the complexity of the legal issues[,] and any special reason in
that case why appointment of counsel would be more likely to lead to a
just determination." Id. After careful review of Plaintiff's filings
in this case, as well as Magistrate Judge Aaron's well reasoned and
thorough report and recommendation, the Court does not believe that a
request for pro bono counsel is warranted at this time.

The Clerk of Court is directed to mail a copy of this Order to
Plaintiff.

Dated:     September 30, 2020            SO ORDERED.
           New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
